
	

113 S2668 IS: Self Determination Contract Reporting Commitment to Tribes Act
U.S. Senate
2014-07-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS2d Session
		S. 2668
		IN THE SENATE OF THE UNITED STATES
		
			July 24, 2014
			Mr. Begich introduced the following bill; which was read twice and referred to the Committee on Indian Affairs
		
		A BILL
		To amend the Indian Self-Determination and Education
		  Assistance Act to provide further self-governance by Indian tribes, and for
		  other purposes.
	
	
		1.Short titleThis Act may be cited as the Self Determination Contract Reporting Commitment to Tribes Act.2.Indian self-determination contract funding and indirect costsSection 106(c) of the Indian
			 Self-Determination and Education Assistance Act (25 U.S.C. 450j–1(c))
			 is
			 amended—(1)by redesignating paragraphs (1) through (6) as subparagraphs (A) through (F), respectively, and
			 indenting appropriately;(2)in the first sentence, by striking Not later than and inserting the following:(1)In generalNot later than;(3)in the second sentence, by striking Such report and inserting the following:(2)InclusionsThe report; and(4)by adding at the end the following:(3)PresumptionFor any claim, appeal, or civil action brought pursuant to subsections	(a) and (d) of section 110
			 that is pending on the date of enactment of this paragraph, it shall be
			 presumed, in the absence of fraud or mathematical error, that the
			 deficiency amounts reported to Congress under paragraph (2)(B) accurately
			 reflect the minimum damages due any Indian tribe or tribal organization
			 filing the claim, appeal, or civil action.(4)Public availabilityNot later than	June 1 of each year, the report and accompanying data prepared under this
			 subsection for that year—(A)shall be made available to the public; and(B)shall not be subject to an exemption under section 552(b) of title 5, United States Code..
			
